Citation Nr: 0212224	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(The issue of entitlement to an increased rating for low back 
pain, status post laminectomy will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January 1976 
to February 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cheyenne, Wyoming (RO).

On appeal the veteran appears to raise the issue of 
entitlement to service connection for an eating disorder 
secondary to depression and post traumatic stress disorder.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate consideration.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for low back pain, 
status post laminectomy, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDING OF FACT

The veteran experienced personal trauma in service that has 
resulted in post-traumatic stress disorder, to include 
depression.

CONCLUSION OF LAW

Post-traumatic stress disorder, to include depression, was 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with VA examinations in 
connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing this issue, and she has submitted pertinent 
evidence in support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran further was provided adequate notice that VA would 
help her secure evidence in support of this claim if she 
identified that evidence.  Additionally, she was provided 
notice of, and she reported for, VA examinations.  The 
statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, and based on the 
decision on this issue, the Board finds that any failure on 
the part of VA to further notify her what evidence would be 
secured by VA and what evidence she should secure is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).  The adjudication of a claim for 
service connection for post-traumatic stress disorder 
requires an evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2001); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The veteran contends that while in service, she entered into 
a consensual sexual relationship with a gunnery sergeant when 
she was a lance corporal in California.  In June 2002, she 
testified before the Board that she had been a virgin, and 
that this gunnery sergeant stated that he "loved her" and 
"wanted to marry her."  She stated that when they began to 
have intercourse it was painful, and she told him to stop.  
He told her, however, that she was being childish, he held 
her hands over her head, and continued.  Thereafter, she 
continued to see him and engaged in sexual relations with 
him.  

The veteran testified that she was subsequently transferred 
to Officer Candidate School (OCS) in Quantico, Virginia.  At 
her OCS entrance examination, she was discovered to be 
pregnant.  She stated that she called the gunnery sergeant, 
who told her that he was not going to marry her, and that she 
should probably have an abortion.  The veteran testified that 
the gunnery sergeant told her that it had been known that she 
had been a virgin and there was a bet as to who could get her 
into bed first.  She alleged that that the gunnery sergeant 
told her that if she continued to "harass" him, he would 
have her dismissed from Officer Candidate School.  

The veteran then testified that a female gunnery sergeant 
told her that she could stay in Officer Candidate School if 
she got an abortion.  The veteran reports having an abortion 
during the Thanksgiving break and returning to Officer 
Candidate School.  She states, however, that she was dropped 
because she reportedly lacked the moral character to be an 
officer.  She asked if she could be "recycled" but 
reportedly the Marine Corps told her that they did not 
consider her to be officer material.  

The veteran contends that due to this incident, she now has 
post-traumatic stress disorder.  A VA examination conducted 
in September 1997, diagnosed an obsessive/compulsive 
personality disorder, with bulimia, and dysthymia secondary 
to bulimia.  The examiner stated that even if the stressors 
the veteran reported could be documented, "they (were) not 
of such a variety that would lead to post-traumatic stress 
disorder. . . ."

The veteran was hospitalized by VA in August 1998, with 
complaints of depression and anxiety.  It was noted that 
while in service, the veteran was "convinced" to have sex 
with a soldier who ultimately had little interest in her.  
This resulted in a pregnancy and pregnancy termination that 
caused a decompensation.  The result was the onset of 
depression that had been symptomatic since.  The primary 
diagnoses were a major depressive disorder; an anxiety 
disorder; compulsive personality traits, and a history of an 
eating disorder.

A February 1999 VA psychological evaluation concluded that 
the veteran "may likely have some form of [post-traumatic 
stress disorder]."  The diagnoses included "[l]ikely 
post-traumatic stress disorder."  A VA examination conducted 
in April 1999, reported that the veteran was naïve when she 
entered service, and a sergeant "exploited her weakness and 
took advantage of her loneliness and insecurity.  As a result 
of this and the resulting abortion, she has significant 
problems with [post-traumatic stress disorder], obsessive-
compulsive disorder, an eating disorder, and depression which 
comes and goes."  The diagnoses were post-traumatic stress 
disorder, obsessive compulsive disorder, eating disorder, and 
depression.

A June 1999 VA examination reported complaints of intrusive 
thoughts and memories, as well as obsessions about babies 
dying.  The veteran had nightmares and guilt feelings, and 
latent anger towards the sergeant that "seduced" her.  The 
veteran avoided stimuli that evoked memories of her past and 
had trouble with relationships due to numbing.  The diagnoses 
included post-traumatic stress disorder and depression.  

In July 2000, the veteran reported having an abortion in 
1976.  Mental status examination resulted in pertinent 
diagnoses of chronic, non-combat, post traumatic stress 
disorder, and major depression.

The United States Court of Appeals for Veterans Claims has 
held that special consideration must be given to claims for 
post-traumatic stress disorder based on personal trauma.  
Patton v. West, 12 Vet. App. 272, 278 (1999).  VA Manual 21-
1, Part 3, Paragraph 5.14c further states that, in cases of 
sexual assault, development of alternate sources for 
information is critical.  

In this case, the veteran reports that in 1976 she was a 
virgin.  As a consequence, she reports becoming the subject 
of "a bet" between her fellow Marines as to who could first 
have intercourse with her.  While the appellant admits to 
initially consenting to have sexual intercourse with a 
particular Marine, she argues that during the sexual act she 
informed this Marine that the encounter was painful.  
Crucially, she also instructed the Marine to stop.  Contrary, 
however, the veteran's specific withdrawal of consent, the 
Marine continued to engage in sexual activity.  At that 
point, in the Board's opinion, the Marine's continued sexual 
activity was now nonconsensual sex, and the veteran became a 
victim of date rape.  

Consent occurs when a person willingly gives permission for 
something to happen.  Importantly, however, just as consent 
may be given, consent may also be withdrawn.  This is 
certainly the case when the consentor discovers that the 
consequences of consent are harmful or painful.  

There is no specific corroborating evidence of the reported 
in-service sexual assault.  Like many date rape victims, the 
appellant did not report the incident to appropriate 
authorities.  Still, the Board finds that the totality of the 
circumstantial evidence supports the appellant, that her 
testimony is credible, and that the claim is internally 
consistent.  In this regard, an August 1976 gynecological 
examination revealed indicators confirming that the veteran 
was then a virgin.  Second, in October 1976 she examined and 
found to be four to six weeks pregnant.  Third, in April 
1978, the appellant's gynecological history now included one 
prior pregnancy as well as a prior abortion.  Fourth, a 
former husband has provided a lay statement indicating that 
the history provided to VA matches the history that he 
learned while married to the appellant.  Fifth, she has been 
repeatedly diagnosed with post traumatic stress disorder 
based on these facts.  Finally, in light of the appellant's 
claim of depression and resultant eating problems, it is well 
to note that while she weighed 127 pounds in 1976, by 1980 
she weighed 158 pounds.  This weight gain occurred despite 
being on a monitored weight control program, and despite 
serving in the United States Marine Corps, a service branch 
whose members typically epitomize the term "physically 
fit."  In the Board's opinion, this evidence is 
corroborating alternative evidence.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2001). 

After applying the doctrine of reasonable doubt to the 
instant case, service connection for post-traumatic stress 
disorder, to include depression is warranted.


ORDER

Service connection for post-traumatic stress disorder, to 
include depression, is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


